DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 05/05/2022 is/are being considered by the examiner.
Claims 1-2, 4, 6-10 are pending:
Claims 2-4, 7-10 are rejoined below
Claim 3 is canceled below by Examiner’s Amendment subsequent to rejoinder 
Claims 1-2, 4, 6-10 are examined on the merits


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112d rejections have been fully considered and are persuasive.  The 35 USC 112d rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Landis (US 4,178,054) have been fully considered and are persuasive.  The 35 USC 102 art rejection of record has been withdrawn. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 09/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Lack of Unity is withdrawn. Claim 2-4, 7-10, are no longer withdrawn from further consideration because the dependent claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation - Language
Claim 10
The preamble is being read as being “A powder bed laser melting process for”, with the remaining recitations providing the body of the claim.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 05/16/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 2
Amend as follows
The cooling fluid distribution element according to claim 1, wherein said body has a pyramidal shape comprising a base and two inclined faces, [[a]]the base [[of which is intended to ]]accommodates said multi-perforated plate including said plurality of outlet through-perforations diffusing said cooling fluid and, where the two[[ whose]] inclined faces meet at a top at a level of said inlet orifice.
Claim 3
Canceled.
Claim 4
L3 amend “[[a]]the ceiling surface”
Claim 8
L3, amend “the cooling fluid distribution element[[s]]”
Claim 9
L1 amend “[[a]]the turbine ring assembly”
Claim 10
Amend as follows
A powder bed laser melting process for
[[the]] manufacture of [[a]]the cooling fluid distribution element according to claim 1, 
wherein said directional fins act as a permanent support during construction of said cooling fluid distribution internal volume.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations of lines 15-18 requiring the at least total of five fins where the outer four fins, two on each side of the central fin, are each located at angles alpha and beta; in combination with the remaining limitations of claim 1.
Claims 2, 4, 6-10 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745         

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745